Case 19-23931 Doc17 Filed 11/20/19 Page1 of 2

Fill in this information to identify your case:

Mee, Ceeel (a B Wanton

First Name

Debtor 2
(Spouse, if filing) First Name ‘Middle Name Last Name

United States Bankruptcy Court for the pte nto LA District of _ VD AIST RAGS Q
Case number IA- 23 43\ - CI Check if this is an

(if known) amended filing

 

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 zz

If you are an individual filing under chapter 7, you must fill out this form if:

® creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
if two married people are fing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

 

lame List Your Creditors Who Have Secured Claims

 

{. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

 

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditors
Cediors W\2,.C.00 ger W2Genrender the property Wo
(] Retain the property and redeem it. C) vos
Oroatey on of (C} Retain the property and enter into a
securing debt: Reaffirmation Agreement.
(2 Retain the property and [explain]:
“ 3 .
es \deewettal ho me.
Credifor's (2) Surrender the property. OQ No
. ( Retain the property and redeem it. C} Yes
property of CD Retain the property and enter into a
securing debt Reaffrmation Agreement.

(] Retain the property and [explain]:

 

 

Creditor’s (} Surrender the property. CI No

 

name:
as Q] Retain the property and redeem it. O Yes
property on of (] Retain the property and enter into a
securing debt: Reaffirmation Agreement.
C) Retain the property and [explain]:
name: ° UC) Surrender the property. QNo
: ; (J Retain the property and redeem it. C Yes
propery of (C2 Retain the property and enter into a
securing debt: Reaffirmation Agreement.
C2) Retain the property and [explain]:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 

 
Case 19-23931 Doc17 Filed 11/20/19 Page 2 of2

com — Aene’e Cecelia Butler casnmoee win 14-2373 |

First Name Middie Name

7a aa List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?

Lessors name: = | QA OINo

Description of leased CI Yes

property:

Lessor's name: OINo

Description of leased Yes

property:

Lessor's name: QI No

Description of leased C} ves
property:

Lessor's name: CI No
CI Yes

Description of leased
property:

Lessor's name: OONo

C Yes
Description of leased
property:

Lessor’s name: C] No
QO yes

     

Description of leased
property:

 

Lessors name: CI No
(2 Yes

Description ofleased
property:

 

 

 

aah Sign Below

 

Under penaity of perjury, ! declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

x “Reve Ruther x

Signatire of Debtor 1 Signature of Debtor 2

pae_ll_ 14 ZOIF Date

MM/ DD / YYYY MM/ OD/ YYYY

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

 

 
